Judge Robertson
delivered the opinion of the Court.
Benjamin Gore, in his bill filed in the Montgomery circuit court, against Gabriel Keith and others, charged, that he held by purchase, for a valuable consideration, a bond on Keith for the conveyance to him, of a tract of land in Montgomery county, and prayed either a specific execution, or a rescisión and repayment of the consideration.
As the equity had passed from the first vendor through several intermediate purchasers, before .it vested in Keith,, all those purchasers and vendors were made defendants; on some of whom, process was not executed; but it having been returned executed on Keith, he answered. In this state of case, “the parlies” (in the language of. the record) submitted the matters in controversy to arbitration, and the arbitrators having returned an award directing the’ contract to be rescinded, and allowing to'Gore $278 24 cents tobe paid by Keith, the court decreed accordingly.
We are unable to perceive any error in this decree. The submission by “the parties” means only those who were before the court by service of process. It was not essential that process should have been served on all who were prayed to be made defendants, before Keith and others defendants, could refer the case. For the purpose of rescinding or executing the contract, Keith alone might make with the complainant a valid submission to arbitration. He alone was responsible for the consideration money, and for title to Gore._ The *9.others were included in the bill, only to aid in perfecting and quieting title. They make no objection to the decree, and it is not competent for Keith to object to it for want of parties. The appearance of the other defendants was not necessary for his defence or security, and he is bound by the award.
Triplett for plaintiff; defendants. Crittenden and Hanson for
The decree is therefore affirmed with costs.